Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings submitted on (05/05/2021, and 07/12/2021) have been reviewed and accepted by the examiner.

Response to Arguments
	Regarding the applicants arguments of pages 8-11:
	Applicant argues that neither Choi nor Jalil teach the amended claim limitations: 
	The examiner respectfully agrees in-part:

Jalil teaches wherein the list of the plurality of applications (Fig 3; section 304 showing a list of applications 320; 322; 324; 326) corresponds to one or more applications that each user of the plurality of users is interacting on (each user on their own device see the interface of Fig 3) an associated electronic device, (0031; End user devices running the collaboration application on devices 122-128; fig. 1; Fig 3; 0031; 0035-0036; 0064; 0068; The collaboration application is installed and ran natively on the client device, and includes a list of tools accessible within the collaboration application see Fig 3; 318, 310, 340)
and wherein each of the plurality of applications displayed in the list are accessed natively (accessed within the native collaboration application) by each of the plurality of users; (Fig 3; 0031; 0035-0036; 0064; 0068; The collaboration application 112 is installed and ran natively on the user’s electronic device and includes a list of tools 318 accessible within the collaboration application see Fig 3; 318, 310, 340; thus if the application is native to the client device then its tools 318 within the application are also native as Jalil does not discuss loading the tools from the web to the native application)


Choi in view of Jalil do not explicitly teach wherein the created interactive collaboration session is updated for each user of the plurality of users based on an addition of at least one of the one or more applications to the list of the plurality of applications, and wherein the at least one of the one or more applications are added to the updated interactive collaboration session based on a confirmation provided by a respective user of the plurality of users;

Examiner respectfully enter Pieper into the record into the record, in an analogous art Pieper teaches wherein the created interactive collaboration session is updated for each user of the plurality of users based on an addition of at least one of the one or more applications to the list of the plurality of applications, (Fig 2: 0032; users can slide native local applications into the window of the collaborative session and shared interaction with other users of the collaboration session; 0034-0036; 0043; Users are able to minimize and maximize windows in the collaboration canva (see 0010) furthermore this include a windows OS window list tracking system and therefore windows on the screen are listed, and minimize, maximize, and close are shown in the shared and local application in Fig 2, therefore it is equivalent to a list, and when a user shares the window it becomes part of the list)

Choi in view of Jalil in view of Pieper do not explicitly teach and wherein the at least one of the one or more applications are added to the updated interactive collaboration session based on a confirmation provided by a respective user of the plurality of users;

Examiner respectfully enters Tung et al. (US 20200134002 A1) into the record, in an analogous art Tung teaches and wherein the at least one of the one or more applications are added to the updated interactive collaboration session based on a confirmation provided by a respective user of the plurality of users; (0066; 0062; 0074-0075; adding a live application into a collaboration document by a user of the collaboration platform during a collaboration and providing a confirmation by the user for adding the live application).

	A new grounds of rejection can be found below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites “wherein the created interactive collaboration session is updated for each user of the plurality of users based on an addition of at least one of the one or more applications to the list of the plurality of applications”. The examiner has reviewed the specification and finds no disclosure for [Adding] and [Updating] a collaboration based on an addition of an application to a list. [0058-0059] teaches opening an application within the collaboration session then updating the collaboration canvas area and is referring to figure 3B. Applicant is advised to use language consistent with the specification.
Regarding claim 1, the claim recites “and wherein the at least one of the one or more applications are added to the updated interactive collaboration session based on a confirmation provided by a respective user of the plurality of users;”. The examiner has reviewed the specification and finds no disclosure for confirmation based on adding the application to the collaboration session. The specification [0030] is the only paragraph discussing any “confirm” provided by the user which is based on “initiating an application within the collaboration session” and clearly states that “For example, the graphical user interface of the interactive collaboration session may include a section that displays each of the plurality of applications that are being synchronized in real-time with the interactions performed by the plurality of users, such as User A 102a, User B 104a, and User C 106a. If a User C 106a drags an application icon within such a section, then the respective application may be initiated within interactive collaboration session.”. Applicant is advised to use language consistent with the specification.
Regarding claim 1, the claim recites “receiving, by each of the plurality of electronic devices, one or more interactions associated with the plurality of applications from the plurality of users, wherein the plurality of applications are initiated within the interactive collaboration session based on the one or more interactions received from the plurality of users”. The claim recites that the interactions are what initiates the application, but the specification 0040 clearly states that “Further, the interaction monitoring unit 210 may be configured to monitor one or more interactions performed by a user of the electronic device 102. In an exemplary embodiment, the monitored one or more interactions may be associated with the plurality of applications that have been initiated within the interactive collaboration session.” The interactions are associated with applications that have already been initiated. Applicant is advised to use language consistent with the specification.
Regarding claim 1, the claim recites “wherein the plurality of applications are initiated within the interactive collaboration session based on the one or more interactions received from the plurality of users”. Examiner is unable to find disclosure requiring interaction for all the users to initiate the application.
Regarding claim 6, the claim inherits the same rejections as claim 1 above for reciting similar limitations.

Examiner notes and recommendations:
(1) Examiner advises using claim language consistent with the specification.
(2) Examiner advises using language clearly distinguishing the steps performed in the method claims. 
(3) Examiner advises using language that clearly indicates the order in which the steps of the method are performed. 
(4) Examiner advises clarity within the claims with regards when an application is outside the session and when the collaboration is within the session, when adding happens, when initiating happens, and when “natively” is used within the session and outside the session. 
(5) Please take into account MPEP section 2111.04 directed at “wherein” limitations within method claims “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “wherein the list of the plurality of applications corresponds to one or more applications that each user of the plurality of users is interacting on an associated electronic device” the examiner is unsure if the users interacting with the application or interacting with the associated electronic device. Furthermore, the examiner is unsure if the “associated electronic device” is the “corresponding electronic device” of the user previously recited. Furthermore clarity is required for the current limitation to indicate if the users are interacting with the application inside or outside the session as it dictates how later limitations are interpreted. For example if an application is being interacted with outside the collaboration session then it will not be synchronized.
Regarding claim 6, the claim inherits the same rejection as claim 1 above for reciting similar limitations.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20190312917 A1) in view of Jalil (US 20180077092 A1) in view of Pieper et al. (US 20170024100 A1) in view of Tung et al. (US 20200134002 A1).

Regarding claim 1, Choi teaches a method, comprising: (0003; Method for collaboration conference)
 	creating, by a collaborative canvas application executing on an a plurality of electronic devices, (0010 collaboration application on collaboration device 102 and 104) an interactive collaboration session (0010; virtual meeting) amongst a plurality of users, (0010-0011; virtual meeting between users with collaboration tools such as a whiteboard that’s synchronized between devices)
wherein each of the plurality of users (users in the virtual meeting) is associated with a corresponding electronic device (See Fig 1 devices 102 and 104) of the plurality of electronic devices; (Fig 1; 0010; Collaboration areas include collaboration devices associated with the users using them; Examiner notes “associated with” is a broad in its scope, the users are using the devices for collaborating and therefore are associated with them)
wherein the list of the plurality of applications corresponds to one or more applications (0024-0025; whiteboard functionality, resource editor, image recognition) that each user of the plurality of users (one or more users) is interacting on an associated electronic device, (See Fig 1 devices 102 and 104)  (Fig 1; 0010; Collaboration areas include collaboration devices associated with the users using them; Examiner notes “associated with” is a broad in its scope, the users are using the devices for collaborating and therefore are associated with them) (0010-0011; 0013; 0024-0025; The virtual meeting can be video and audio, within the meeting there is a collaboration workspace, that uses and includes different functionality modules and are used in the virtual meeting, such as creating and editing a whiteboard document (equivalent to interactive on))
 receiving, by each of the plurality of electronic devices, one or more interactions (edits and modifications) associated with the plurality of applications (collaboration app on each device and associated modules such as whiteboard, resource editor, image recognition) from the plurality of users, (0010-0011; 0024-0025; simultaneously editing files or whiteboard documents and synchronizing them across applications)
wherein the plurality of applications (0024-0025; whiteboard functionality, resource editor, image recognition) are initiated within the interactive collaboration session, (creating and editing whiteboard document) based on the one or more interactions received from the plurality of users (virtual meeting) (0010-0011; 0013; 0024-0025; The virtual meeting can be video and audio, within the meeting there is a collaboration workspace, that uses and includes different functionality modules and are used in the virtual meeting, such as creating and editing a whiteboard document)
and wherein each of the plurality of applications are accessed natively by each of the plurality of users; (0010; 0012; the application and all of its modules are stored and executed locally)
 	and synchronizing in real-time (real-time editing and synchronizing), by each of the plurality of electronic device, each of the one or more interactions (edits and modifications) received from the plurality of users (users in the meeting) for enabling collaboration between the plurality of users.  (0010-0011; 0024; 0047; virtual meeting between users with collaboration tools such as a whiteboard that is edited and synchronized between devices in real-time)
Choi does not explicitly teach displaying on the created interactive collaboration session, by each of the plurality of electronic devices, a list of a plurality of applications installed natively on each of the plurality of electronic devices, 
wherein the list of the plurality of applications corresponds to one or more applications that each user of the plurality of users is interacting on an associated electronic device,
 wherein the created interactive collaboration session is updated for each user of the plurality of users based on an addition of at least one of the one or more applications to the list of the plurality of applications, 
and wherein the at least one of the one or more applications are added to the updated interactive collaboration session based on a confirmation provided by a respective user of the plurality of users;
and wherein each of the plurality of applications displayed in the list are accessed natively by each of the plurality of users;
In an analogous art Jalil teaches displaying on the created interactive collaboration session, (Collaboration application session) by each of the plurality of electronic devices, (0031; End user devices running the collaboration application on devices 122-128; fig. 1)  a list of a plurality of applications installed natively on each of the plurality of electronic devices; (Fig 3; 0031; 0035-0036; 0064; 0068; The collaboration application is installed and ran natively on the client device, and includes a list of tools accessible within the collaboration application see Fig 3; 318, 310, 340)
wherein the list of the plurality of applications (Fig 3; section 304 showing a list of applications 320; 322; 324; 326) corresponds to one or more applications that each user of the plurality of users is interacting on (each user on their own device see the interface of Fig 3) an associated electronic device, (0031; End user devices running the collaboration application on devices 122-128; fig. 1; Fig 3; 0031; 0035-0036; 0064; 0068; The collaboration application is installed and ran natively on the client device, and includes a list of tools accessible within the collaboration application see Fig 3; 318, 310, 340)
and wherein each of the plurality of applications displayed in the list are accessed natively (accessed within the native collaboration application) by each of the plurality of users; (Fig 3; 0031; 0035-0036; 0064; 0068; The collaboration application 112 is installed and ran natively on the user’s electronic device and includes a list of tools 318 accessible within the collaboration application see Fig 3; 318, 310, 340; thus if the application is native to the client device then its tools 318 within the application are also native as Jalil does not discuss loading the tools from the web to the native application)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Choi to include accessing tools of an application stored within a collaboration application native to the users client device as its taught by Jalil 
	The suggestion/motivation for doing so is to be able to enhance problem solving in collaboration 0001-0006
Choi in view of Jalil does not explicitly teach wherein the created interactive collaboration session is updated for each user of the plurality of users based on an addition of at least one of the one or more applications to the list of the plurality of applications, 
and wherein the at least one of the one or more applications are added to the updated interactive collaboration session based on a confirmation provided by a respective user of the plurality of users;
In an analogous art Pieper teaches wherein the created interactive collaboration session is updated for each user of the plurality of users based on an addition of at least one of the one or more applications to the list of the plurality of applications, (Fig 2: 0032; users can slide native local applications into the window of the collaborative session and shared interaction with other users of the collaboration session; 0034-0036; 0043; Users are able to minimize and maximize windows in the collaboration canva (see 0010) furthermore this include a windows OS window list tracking system and therefore windows on the screen are listed, and minimize, maximize, and close are shown in the shared and local application in Fig 2, therefore it is equivalent to a list, and when a user shares the window it becomes part of the list)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Choi in view of Jalil to include updating windows shared in a collaboration space based on other users activating and sharing native application windows, and displaying then on a minimized toolbar as is taught by Pieper 
	The suggestion/motivation for doing so is to provide a better an interactive and adaptive shared application environment [0002]
Choi in view of Jalil in view of Pieper do not explicitly teach and wherein the at least one of the one or more applications are added to the updated interactive collaboration session based on a confirmation provided by a respective user of the plurality of users;
In an analogous art Tung teaches and wherein the at least one of the one or more applications are added to the updated interactive collaboration session based on a confirmation provided by a respective user of the plurality of users; (0066; 0062; 0074-0075; adding a live application into a collaboration document by a user of the collaboration platform during a collaboration and providing a confirmation by the user for adding the live application).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Choi in view of Jalil in view of Pieper to include adding a live application inside a collaboration document as is taught by Tung 
	The suggestion/motivation for doing so is to better improve collaboration [0003]



Regarding claim 2, Choi in view of Jalil in view of Pieper in view of Tung teach the method of claim 1, and is disclosed above, Choi further teaches further comprising integrating the collaborative canvas application within at least one of video conferencing tools, and online meeting tools (0013; 0022; the collaboration applications includes video conferencing)

Regarding claim 3, Choi in view of Jalil in view of Pieper in view of Tung teach the method of claim 1, and is disclosed above, Choi further teaches wherein each of the plurality of users interact with the plurality of applications concurrently (0010-0012; simultaneously editing a document while video conferencing)

Regarding claim 4, Choi in view of Jalil in view of Pieper in view of Tung teach the method of claim 1, and is disclosed above, Jalil further teaches, wherein the native access to applications corresponds to a user accessing at least one application of the plurality of applications displayed in the list or files installed and/or stored on the associated electronic device (Fig 3; 0031; 0035-0036; 0064; 0068; The collaboration application is installed and ran natively on the client device, and includes a list of tools accessible within the collaboration application see Fig 3; 318, 310, 340; if the application is native to the client device then its tools within the application are also native as Jalil does not discuss loading the tools from the web to the native application; 0045; users can access and upload content files and documents stored on the client device to other users)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Choi to include accessing tools of an application stored within a collaboration application native to the users client device as its taught by Jalil 
	The suggestion/motivation for doing so is to be able to enhance problem solving in collaboration 0001-0006

Regarding claim 5, Choi in view of Jalil in view of Pieper in view of Tung teach the method of claim 1, and is disclosed above, Choi further teaches wherein the one or more interactions (editing whiteboard document) comprises events (0011; typing) performed by the plurality of users (0027; 0029; 0031; plurality of collaborators)  by using the corresponding electronic device (0011-0012; editing the whiteboard document by users by operations such as drawing or typing) OR one or more device 31Attorney Docket No. HUD 1006 peripherals attached to the corresponding electronic device, 
wherein the events (typing) comprise at least one of a mouse click event, a scrolling event, a typing event,(typing) or a hover event.  (0011-0012; editing the whiteboard document by users by operations such as drawing or typing)

	Regarding claims 6-10, they inherit the same rejection as claims 1-4 for reciting similar limitations in the form of a device claim. (0011; collab device)

	Regarding claims 11, they inherit the same rejection as claims 1 for reciting similar limitations in the form of a non-transitory computer readable medium (0052; non-volatile memory storing instructions)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20190312917 A1) in view of Jalil (US 20180077092 A1) in view of Pieper et al. (US 20170024100 A1) in view of Tung et al. (US 20200134002 A1) in view of Chao et al. (US 20150358810 A1)

Regarding claim 12, Choi in view of Jalil in view of Pieper in view of Tung teach the method of claim 1, and is disclosed above, Choi in view of Jalil in view of Pieper do not explicitly teach but Tung teaches wherein dialog box (prompt 310) is utilized by each user to provide the confirmation to initiate the one or more applications within the created interactive collaboration session. (0066; 0062; 0074-0075; adding a live application into a collaboration document using text prompt 310 (equivalent to dialog box) by a user of the collaboration platform during a collaboration and providing a confirmation by the user for adding the live application).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Choi in view of Jalil in view of Pieper to include adding a live application inside a collaboration document as is taught by Tung 
	The suggestion/motivation for doing so is to better improve collaboration [0003].
In an analogous art Chao teaches wherein a pop-up dialog box is utilized by each user to provide the confirmation (0036; popup window used for confirming software configuration in a collaboration environment)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Choi in view of Jalil in view of Pieper in view of Tung to include a confirmation through a pop-up as is taught by Chao 
	The suggestion/motivation for doing so is to better improve software configuration in collaboration environments [0001-0005].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sanakaranarasimhan et al (US 20130144950) hereinafter Sana: Sana teaches wherein the list of the plurality of applications corresponds to one or more applications that each user of the plurality of users (collaborating users) is interacting on an associated electronic device, (each user including device in Fig 2_ (Fig 2; native applications installed on the user device; 0028; where Fig 2 represents the user device; 0029; Further, the landing page as shown in FIG. 3 may comprise user interface (UI) options using which the user can invoke various applications such as collaboration applications, communication applications and so on; 0039; applications such as contact and calendars stored natively; Fig 6; shows a list of applications on the left side of GUI and includes the calendar applications and contacts which is stored natively)
Eccleston et al. (US 20190155471 A1): A device in accordance with various embodiments stores a local copy of a shared content item, which is maintained and synchronized between devices by a content management system. The device includes a native application that can be used to access the content item, such as a word processor, media viewer, media editor, and so forth. The native application displays information relating to the content item in a user interface element, such as a window. The device also includes a client application that monitors interactions with the content item and communicates information about those interactions to other devices sharing the content item either directly or via the content management system. The client application generates interaction information including data describing the user's interactions with a content item. The client application also facilitates collaboration between two or more devices. [0006] Interaction information includes interactions with the client application and interactions with the native application. Interaction information may be determined from presence information, which include programmatic events that occur in the native application. Presence events include opening a content item, editing a content item, saving a content item, renaming a content item, moving a content item, and deleting a content item. Presence events also include interactions with the user interface element of the native application, such as the user interface element gaining or losing focus. A focused user interface element is the user interface element that receives user inputs at the device. For example, if a user interface element has focus, presence information may be generated indicating that a user is “viewing” the content item via that user interface element. In one embodiment, the presence events are gathered by the client application, which is separate from the native application interacting with the content item. That is, in this embodiment the presence events are gathered by another application or process that is not integrated into the native application accessing the content item or the presence information.



Pedrick et al. (US 20170192656 A1):  Software modules include operating system 245 and one or more native applications 255. Native applications 255 vary based on the client device, and may include various applications for creating, viewing, consuming, and modifying content stored on content management system 110, such as word processors, spreadsheets, database management systems, code editors, image and video editors, e-book readers, audio and video players, and the like. Operating system 245 on each device provides a local file management system and executes the various software modules such as content management system client application 200 and native application 255. A contact directory 240 stores information about the user's contacts, such as name, picture, telephone numbers, company, email addresses, physical address, website URLs, and the like. Further operation of native applications 255, operating system 245, and content management system client application 200 are described below.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451